Order entered October 30, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01061-CR

                              ANGELA MARIE DODD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82226-2015

                                             ORDER
       Before the Court is Official Court Reporter Janet L. Dugger’s October 26, 2017 request

for an extension of time to file the reporter’s record. The request is GRANTED. The time to

file the reporter’s record is extended until thirty days from the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE